



EXHIBIT 10.2




PERFORMANCE SHARE UNIT AGREEMENT
This Performance Share Unit Agreement (this “Agreement”) is made and entered
into as of the Date of Grant set forth on the Grant Detail Page by and between
Diebold Nixdorf, Incorporated, an Ohio corporation (the “Company”) and the
Participant.
1.Grant of Performance Share Units. Pursuant to Article VIII of the 2017 Equity
and Performance Incentive Plan, as amended (the “Plan”), the Company hereby
grants to the Participant an Award for a number of Performance Share Units
(“PSUs”) set forth on the Grant Detail Page (the “Award”). The Participant will
earn the Award if the Management Goal stated on Exhibit I attached hereto is
achieved during the Performance Period. Capitalized terms that are used but not
defined herein have the meanings ascribed to them in the Plan.


2.Performance Period. For purposes of this Agreement, the term “Performance
Period” shall be the period commencing on and ending on the dates set forth on
the Grant Detail Page. The first, second and third anniversaries of the Date of
Grant will be “Performance End Dates” as further explained on the Grant Detail
Page.


3.Management Goal.


3.1Earned PSUs. The Award will be vested and earned, if at all, when the
Management Goal set forth is achieved as of any Performance End Date in the
Performance Period. All determinations of whether the Management Goal has been
achieved, the number of PSUs earned by the Participant, and all other matters
related to this Section 3 shall be made by the Committee in its sole discretion.


3.2Certification. As of the Performance End Dates, the Committee will review and
certify in writing whether the Management Goal for the Performance Period has
been achieved. Such certification shall be final, conclusive and binding on the
Participant, and on all other persons, to the maximum extent permitted by law.




4.Vesting of PSUs. The PSUs are subject to forfeiture until they vest. Except as
otherwise provided in this Agreement, the PSUs will vest and become
nonforfeitable on the date the Committee certifies the achievement of the
Management Goal in accordance with Section 3.2, subject to the Participant’s
continuous service with the Company or a Subsidiary from the Date of Grant
through the last day of the Performance Period.


5.Payment of PSUs.


5.1.Form of Payment. Payment of PSUs shall be made in the form of the Company’s
Common Shares. The vested PSUs will be paid on a pro-rata annual basis, less
applicable taxes, as soon as practicable after the determination by the
Committee of the attainment of the Management Goal (but in all events by the
last day of the fiscal year following the last fiscal year of the Performance
Period); provided, however, that in the event the Award vests pursuant to
Section 8, the Award (except as otherwise required under Section 13) shall be
payable in a lump sum as provided in Section 8.





--------------------------------------------------------------------------------





5.2Obligation. Prior to payment, the Company shall only have an unfunded and
unsecured obligation to make payment of earned awards to the Participant.


6.Termination of Continuous Service.


6.1Termination for Reasons Other Than for Death, Disability or After Satisfying
Service Requirements; Engaging in Detrimental Activity. If the Participant’s
continuous service with the Company or a Subsidiary is terminated for any reason
other than as set forth in Section 6.2 or 6.3 or as contemplated by Section 8,
or if the Participant shall engage in any Detrimental Activity (as defined in
Section 7.2), the Participant shall forfeit all PSUs; provided, however, that
the Board, upon recommendation of the Committee, may, in its discretion, order
that any part or all of the unvested PSUs shall vest and be paid in accordance
with Section 5.1.


6.2Termination due to Death or Disability. If the Participant’s continuous
service with the Company or a Subsidiary terminates as a result of the
Participant’s death or Disability, the extent to which the PSUs granted hereby
shall be deemed to have been earned shall be determined as if the Participant’s
continuous service had not terminated and the result shall be multiplied by a
fraction, the numerator of which is the number of full months the Participant
was employed during the Performance Period and the denominator of which is the
total number of months in the Performance Period; provided, however, the Board,
upon the recommendation of the Committee, may, in its discretion, increase
payments made under the foregoing circumstances up to the full amount payable
for service throughout the Performance Period.


6.3Termination after Satisfying Service Requirements.


(a)If the Participant’s continuous service with the Company or a Subsidiary
terminates on or after the date on which the Participant attains age fifty-five
(55), and if on such date the Participant shall have completed five (5) or more
years of continuous service with the Company or its Subsidiaries, then the
extent to which the PSUs granted hereby shall be deemed to have been earned
shall be determined at the end of the applicable Performance Period as if the
Participant’s employment had not terminated. For the avoidance of doubt, the
PSUs earned by the Participant under this subsection shall not be prorated based
on the number of months the Participant was employed during the Performance
Period, but shall be earned as if the Participant was employed for the entire
duration of the Performance Period.


(b)If the Participant’s continuous service terminates on or after the date on
which the sum of the Participant’s age and the number of the Participant’s years
of continuous service with the Company and its Subsidiaries on such date equals
or exceeds seventy (70), the extent to which the PSUs granted hereby shall be
deemed to have been earned shall be determined at the end of the Performance
Period as if the Participant’s continuous service had not terminated and the
result shall be multiplied by a fraction, the numerator of which is the number
of full months the Participant was employed during the Performance Period and
the denominator of which is the total number of months in the Performance
Period; provided, however, the Board, upon the recommendation of the Committee,
may, in its discretion, increase payments made under the foregoing circumstances
up to the full amount payable for service throughout the Performance Period.


2

--------------------------------------------------------------------------------







7.Detrimental Activity.


7.1Engaging in Detrimental Activity. If the Participant, either during
employment by the Company or a Subsidiary or within one (1) year after
termination of such employment, shall engage in any Detrimental Activity, and
the Board shall so find, and the Participant shall not have ceased all
Detrimental Activity within thirty (30) days after notice of such finding given
within one (1) year after commencement of such Detrimental Activity, the
Participant shall:
(a)Return to the Company all PSUs that the Participant has not disposed of that
were paid out pursuant to this Agreement within a period of one (1) year prior
to the date of the commencement of such Detrimental Activity, and


(b)With respect to any PSUs that the Participant has disposed of that were paid
out pursuant to this Agreement within a period of one (1) year prior to the date
of the commencement of such Detrimental Activity, pay to the Company in cash the
value of such Common Shares on the date such PSUs were paid out.


To the extent that such amounts are not paid to the Company, the Company may set
off the amounts so payable to it against any amounts that may be owing from
time-to-time by the Company or a Subsidiary to the Participant, whether as
wages, deferred compensation or vacation pay or in the form of any other benefit
or for any other reason.
7.2Definition of “Detrimental Activity.” For purposes of this Agreement, the
term “Detrimental Activity” shall include:


(a)Engaging in any activity, as an employee, principal, agent, or consultant for
another entity, and in a capacity, that directly competes with the Company or
any Subsidiary in any actual product, service, or business activity (or in any
product, service, or business activity which was under active development while
the Participant was employed by the Company if such development is being
actively pursued by the Company during the one (1) year period first referred to
in Section 7.1) for which the Participant has had any direct responsibility and
direct involvement during the last two (2) years of his or her employment with
the Company or a Subsidiary, in any territory in which the Company or a
Subsidiary manufactures, sells, markets, services, or installs such product or
service, or engages in such business activity.


(b)Soliciting any employee of the Company or a Subsidiary to terminate his or
her employment with the Company or a Subsidiary.


(c)The disclosure to anyone outside the Company or a Subsidiary, or the use in
other than the Company or a Subsidiary’s business, without prior written
authorization from the Company, of any confidential, proprietary or trade secret
information or material relating to the business of the Company and its
Subsidiaries, acquired by the Participant during his or her employment with the
Company or its Subsidiaries or while acting as a consultant for the Company or
its Subsidiaries thereafter; provided, however, that nothing in this Agreement
or the Plan limits a Participant’s ability to file a charge or complaint or to
communicate, including by


3

--------------------------------------------------------------------------------





providing documents or other information without notice to the Company, with the
Securities and Exchange Commission or any other governmental agency or
commission (“Government Agency”) or limits a Participant’s right to receive an
award for information provided to any Government Agency.


(d)The failure or refusal to disclose promptly and to assign to the Company upon
request all right, title and interest in any invention or idea, patentable or
not, made or conceived by the Participant during employment by the Company and
any Subsidiary, relating in any manner to the actual or anticipated business,
research or development work of the Company or any Subsidiary or the failure or
refusal to do anything reasonably necessary to enable the Company or any
Subsidiary to secure a patent, a design registration, a utility model or a
copyright registration where appropriate, in the United States and in any other
countries.


(e)Activity that results in termination for Cause (as defined in Section 7.3).


7.3Definition of “Cause.” For the purposes of Section 7 of this Agreement,
“Cause” shall mean a termination due to the Participant’s:


(a)Willful failure to substantially perform his or her duties with the Company
(other than any such failure resulting from the Participant’s Disability), after
a written demand for substantial performance is delivered to the Participant
that specifically identifies the manner in which the Company believes that the
Participant has not substantially performed his or her duties, and the
Participant has failed to remedy the situation within fifteen (15) business days
of such written notice from the Company;
(b)Willful gross negligence in the performance of the Participant’s duties;


(c)Conviction of, or plea of guilty or nolo contendere, to any felony or a
lesser crime or offense which, in the reasonable opinion of the Company, could
adversely affect the business or reputation of the Company;


(d)Willful engagement in conduct that is demonstrably and materially injurious
to the Company, monetarily or otherwise;


(e)Willful violation of any provision of the Company’s code of conduct;


(f)Willful violation of any of the covenants contained in Article 4 of the
Senior Leadership Severance Plan, if applicable to the Participant;


(g)Act of dishonesty resulting in, or intended to result in, personal gain at
the expense of the Company;


(h)Engaging in any act that is intended to harm, or may be reasonably expected
to harm, the reputation, business prospects, or operations of the Company; or




4

--------------------------------------------------------------------------------





(i)Engaging in any act that justifies termination of employment with immediate
effect under the local laws applicable to the Participant’s employment
relationship.
For purposes of this definition, no act or omission by the Participant shall be
considered “willful” unless it is done or omitted in bad faith or without
reasonable belief that the Participant’s action or omission was in the best
interests of the Company. Any act or failure to act based upon: (i) authority
given pursuant to a resolution duly adopted by the Board; or (ii) advice of
counsel for the Company, shall be conclusively presumed to be done or omitted to
be done by the Participant in good faith and in the best interests of the
Company.
For purposes of this Award, there shall be no termination for Cause pursuant to
subsections (a) through (h) above, unless a written notice, containing a
detailed description of the grounds constituting Cause hereunder, is delivered
to the Participant stating the basis for the termination. Upon receipt of such
notice, the Participant shall be given thirty (30) days to fully cure (if such
violation, neglect, or conduct is capable of cure) the violation, neglect, or
conduct that is the basis of such claim.
8.Change in Control.


8.1Acceleration of Vesting. Notwithstanding any provision of this Agreement to
the contrary, in the event of a Change in Control after the Date of Grant but
prior to the end of the Performance Period, the Participant shall be deemed to
have earned 100% of the PSUs granted hereunder as of the date of the Change in
Control, and such earned PSUs shall be paid in a lump sum on the date of the
Change in Control in the form of Common Shares, cash or a combination of Common
Shares and cash, as determined by the Committee in its sole discretion.


8.2Business Combination. Notwithstanding anything in this Section 8 to the
contrary, in connection with a Business Combination (as defined in the Plan) the
result of which is that the Company’s Common Shares and voting stock exchanged
for or becomes exchangeable for securities of another entity, cash or a
combination thereof, if the entity resulting from such Business Combination does
not assume the PSUs evidenced hereby and the Company’s obligations hereunder, or
replace the PSUs evidenced hereby with a substantially equivalent security of
the entity resulting from such Business Combination, then the PSUs shall vest
and become nonforfeitable, as of the day immediately prior to the date of such
Business Combination, and paid in a lump sum on the date of such Business
Combination in the form of Common Shares, cash or a combination of Common Shares
and cash as determined by the Committee.


9.Rights as Shareholder; Dividend Equivalents. Except as otherwise provided
herein, the Participant shall not have any rights of a shareholder with respect
to the Common Shares underlying the PSUs, including, but not limited to, voting
rights and the right to receive or accrue dividends or dividend equivalents.


10.Adjustments. The PSUs may be adjusted or terminated in any manner as
contemplated by Article XII of the Plan
11.

11.Withholding. The Participant shall be required to pay to the Company, and the
Company shall have the right to deduct from any compensation paid to the
Participant pursuant to the Plan, the amount of any required withholding taxes
in respect of the PSUs and to take all such other action as the Committee


5

--------------------------------------------------------------------------------





deems necessary to satisfy all obligations for the payment of such withholding
taxes. The Committee may permit the Participant to satisfy any federal, state or
local tax withholding obligation by any of the following means, or by a
combination of such means:


(a)tendering a cash payment;


(b)subject to Article XIII of the Plan, authorizing the Company to withhold
Common Shares from the Common Shares otherwise issuable or deliverable to the
Participant as a result of the vesting of the PSUs; or


(c)delivering to the Company previously owned and unencumbered Common Shares.


12.Transferability. Neither the PSUs granted hereby nor any interest therein
shall be transferable prior to payment other than by the laws of descent and
distribution.


13.Compliance with Section 409A of the Code. To the extent applicable, it is
intended that this Agreement and the Plan comply with the provisions of Section
409A of the Code, or with an exception thereto, so that the income inclusion
provisions of Section 409A(a)(1) of the Code do not apply to the Participant. To
the extent necessary to comply with the provisions of Section 409A of the Code,
relating to payment of PSUs upon the Participant’s “separation from service”
(determined in accordance with Section 409A of the Code), if the Participant is
a “specified employee” (within the meaning of Section 409A of the Code), the
Participant’s date of payment of the PSUs shall be the date that is six (6)
months after the date of the Participant’s “separation from service” with the
Company and its Subsidiaries or, if earlier, the date of the Participant’s
death.


14.Compliance with Law. The issuance and transfer of shares of Common Stock in
connection with the PSUs shall be subject to compliance by the Company and the
Participant with all applicable requirements of federal and state securities
laws and with all applicable requirements of any stock exchange on which the
Company’s shares of Common Stock may be listed. No shares of Common Stock shall
be issued or transferred unless and until any then applicable requirements of
state and federal laws and regulatory agencies have been fully complied with to
the satisfaction of the Company and its counsel.


15.Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement will be binding upon the Participant and the
Participant’s beneficiaries, executors, administrators and the person(s) to whom
the PSUs may be transferred by will or the laws of descent or distribution.


16.Severability. The invalidity or unenforceability of any provision of the Plan
or this Agreement shall not affect the validity or enforceability of any other
provision of the Plan or this Agreement, and each provision of the Plan and this
Agreement shall be severable and enforceable to the extent permitted by law.


17.Amendment. The Committee has the right to amend, alter, suspend, discontinue
or cancel the PSUs, prospectively or retroactively; provided, that, no such
amendment shall adversely affect the Participant’s material rights under this
Agreement without the Participant’s consent.


18.Continuous Service. For purposes of this Agreement, the continuous service of
the Participant with the Company or a Subsidiary shall not be deemed
interrupted, and the Participant shall not be deemed


6

--------------------------------------------------------------------------------





to have ceased to be an associate of the Company or any Subsidiary, by reason of
the transfer of his or her employment among the Company and its Subsidiaries.
For the purposes of this Agreement, leaves of absence approved by the Chief
Executive Officer of the Company for illness, military or governmental service,
or other cause, shall be considered as employment.


19.Participant’s Acknowledgment. In accepting the grant, the Participant (you)
acknowledges that: (a) the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, suspended or terminated by the
Company at any time, as provided in the Plan and this Agreement; (b) the grant
of the PSUs is voluntary and occasional and does not create any contractual or
other right to receive future grants of PSUs, or benefits in lieu of PSUs, even
if PSUs have been granted repeatedly in the past; (c) all decisions with respect
to future grants, if any, will be at the sole discretion of the Company; (d)
your participation in the Plan is voluntary; (e) the PSUs are not part of normal
or expected compensation or salary for any purposes, including, but not limited
to, calculating any severance, resignation, termination, redundancy, end of
service payments, bonuses, long-service awards, pension or retirement benefits
or similar payments and the PSU grant is an extraordinary item which is outside
the scope of your employment contract, if any; (f) in the event that you are an
employee of a Subsidiary of the Company, the grant will not be interpreted to
form an employment contract or relationship with the Company; and furthermore,
the grant will not be interpreted to form an employment contract with the
Subsidiary that is your employer; (g) the future value of the underlying Common
Shares is unknown and cannot be predicted with certainty; (h) no claim or
entitlement to compensation or damages arises from forfeiture or termination of
the PSUs or diminution in value of the PSUs or the Common Shares and you
irrevocably release the Company, its affiliates and its Subsidiaries from any
such claim that may arise; and (i) notwithstanding any terms or conditions of
the Plan to the contrary, in the event of involuntary termination of your
employment, your right to receive PSUs and vest in PSUs under the Plan, if any,
will terminate effective as of the date that you are no longer actively employed
and will not be extended by any notice period mandated under local law (e.g.,
active employment would not include a period of “garden leave” or similar period
pursuant to local law); furthermore, in the event of involuntary termination of
employment, your right to vest in the PSUs after termination of employment, if
any, will be measured by the date of termination of your active employment and
will not be extended by any notice period mandated under local law.


20.Data Privacy. The Participant (you) hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
your personal data as described in this document by and among, as applicable,
the Company, its affiliates and its Subsidiaries (“the Company Group”) for the
exclusive purpose of implementing, administering and managing your participation
in the Plan.


You understand that the Company Group holds certain personal information about
you, including, but not limited to, your name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any Common Shares or directorships held in the
Company, details of all PSUs or any other entitlement to Common Shares awarded,
canceled, exercised, vested, unvested or outstanding in your favor, for the
purpose of implementing, administering and managing the Plan (“Data”). You
understand that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in your country or elsewhere, and that the recipient’s country
may have different data privacy laws and protections than your country. You
understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting your local human resources
representative. You authorize the recipients to receive, possess, use, retain
and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom you may elect to deposit any Common Shares acquired.
You understand that Data will be held only as long as is necessary to implement,


7

--------------------------------------------------------------------------------





administer and manage your participation in the Plan. You understand that you
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
your local human resources representative. You understand, however, that
refusing or withdrawing your consent may affect your ability to participate in
the Plan. For more information on the consequences of your refusal to consent or
withdrawal of consent, you understand that you may contact your local human
resources representative.
21.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. Counterpart signature pages to this Agreement transmitted
by facsimile transmission, by electronic mail in portable document format
(.pdf), or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a document, will have the same effect as
physical delivery of the paper document bearing an original signature.


22. Acceptance. The Participant hereby acknowledges receipt of a copy of the
Plan and this Agreement. The Participant has read and understands the terms and
provisions thereof, and accepts the PSUs subject to all of the terms and
conditions of the Plan and this Agreement. The Participant acknowledges that
there may be adverse tax consequences upon the vesting or settlement of the PSUs
or disposition of the underlying shares and that the Participant has been
advised to consult a tax advisor prior to such vesting, settlement or
disposition. This Agreement is subject to the terms and conditions of the Plan.


23.Governing Law. The validity, construction, interpretation, and enforceability
of this Agreement shall be determined and governed by the laws of the State of
Ohio, USA without giving effect to the principles of conflicts of law. For the
purpose of litigating any dispute that arises under this Agreement, the parties
hereby consent to exclusive jurisdiction and agree that such litigation shall be
conducted in the federal or state courts of the State of Ohio, USA.


The parties have executed this Agreement on the terms and conditions set forth
herein as of the Date of Grant.








___________________________________________                        
Participant








DIEBOLD NIXDORF, INCORPORATED




8